Citation Nr: 0306290	
Decision Date: 04/01/03    Archive Date: 04/10/03

DOCKET NO.  93-08 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to an increased rating for nephrolithiasis 
and ureterolithiasis with psychological factors affecting a 
physical condition, currently evaluated as 30 percent 
disabling.

3.  Entitlement to a total disability rating based on 
individual unemployability.

4.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
psychiatric disorder other than post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

Veteran, a private psychiatrist, the veteran's wife and the 
veteran's mother-in-law


ATTORNEY FOR THE BOARD

K. Barlow, Counsel


INTRODUCTION

The veteran served on active duty from October 1965 to 
September 1969.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 1992 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, Puerto Rico, which denied an increased rating 
for the veteran's kidney disorder and declined to find that 
new and material evidence had been submitted to reopen the 
claim of entitlement to service connection for a psychiatric 
disorder, from an October 1992 rating decision of the same RO 
which denied entitlement to a total rating based on 
individual unemployability, and from a January 1998 RO denial 
of entitlement to service connection for post-traumatic 
stress disorder, a decision that was expressed in a 
supplemental statement of the case.  

The issues on appeal were originally before the Board in 
March 1995.  At that time, the Board requested, among other 
things, that the issue of entitlement to service connection 
for post-traumatic stress disorder be developed separate and 
apart from the veteran's other claims regarding psychiatric 
disorders.  The Board again reviewed the issues on appeal in 
October 1998; however, the requested development was deemed 
to be inadequate upon which to base a decision and the matter 
was remanded to the RO.  Unfortunately, the Board finds that 
requested development continues to be inadequate upon which 
to base a decision.  Furthermore, specific directions to the 
RO regarding its curing of procedural defects have not been 
performed.  Thus, this matter must be remanded for additional 
development and procedural action by the RO.


REMAND

The veteran was originally granted service connection for a 
kidney disorder in May 1970.  The RO characterized the 
veteran's service-connected disorder as renal and ureteral 
lithiasis, left, in its rating decision.  In an October 1983 
rating decision, the RO recharacterized the veteran's 
disability as recurrent nephrolithiasis and ureterolithiasis, 
bilateral.  And, in a June 1984 rating decision, the RO found 
that the veteran had a mental disorder that was the direct 
result of his service-connected kidney disease, but for 
rating purposes, the mental disorder would not be evaluated 
separately.  As such, the RO recharacterized the veteran's 
service-connected disability as nephrolithiasis and 
ureterolithiasis with psychological factors affecting the 
physical condition.  Since that time, the veteran has been 
trying to have his psychological symptoms rated separately 
from his physical symptoms.

In the Board's most recent remand in October 1998, the 
procedural history regarding the RO's rating of the veteran's 
kidney disorder to either include or not include the, 
"psychological factors affecting physical condition," was 
set forth in detail and the RO was requested to determine if 
a change in evaluation of the kidney disorder was warranted.  
A VA medical opinion was sought by the RO.  In April 2001, a 
VA examining physician opined that the veteran was 
incorrectly diagnosed as having psychological factors 
affecting a physical condition, finding instead that the 
veteran's emotional reactions were due to concerns related to 
his physical condition.  The physician went on to say, 
however, that the veteran's psychiatric symptoms and 
complaints were not related to his service-connected kidney 
disorder and should be diagnosed as separate entities.  
Separate diagnoses were not rendered by the examiner.

The RO, in its November 2002 supplemental statement of the 
case, did not address the Board's specific direction to it 
regarding the appropriate rating of "psychological factors 
affecting physical condition," but instead continued the 
veteran's rating with the kidney disability characterized as 
nephrolithiasis and ureterolithiasis with psychological 
factors affecting a physical condition; the RO also continued 
it's denial of service connection for a separate psychiatric 
disorder.

The United States Court of Appeals for Veterans Claims 
(Court) has held that a remand by the Court or the Board 
confers on the veteran or other claimant, as a matter of law, 
the right to compliance with the remand orders.  The Court 
further held that a remand by the Court or the Board imposes 
upon the VA Secretary a concomitant duty to ensure compliance 
with the terms of the remand, either personally or as "the 
head of the Department."  38 U.S.C.A. § 303 (West 1991). 
Additionally, the Court stated that where the remand orders 
of the Board or the Court are not complied with, the Board 
itself errs in failing to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268 (1998).

It is noted at this juncture that 38 C.F.R. Section 4.13 is a 
reminder that a change in a previously assigned diagnosis 
must be considered and the goal of the rating authority 
should be reconciliation and continuance of the diagnosis or 
etiology upon which service connection for a disability has 
been granted.  This goal, however, is not be carried out to 
the preclusion of correction of erroneous ratings.  

Given the record as outlined above, the Board finds that the 
RO's failure to articulate its position on the correct 
diagnoses and ratings of the veteran's various disabilities 
must be remedied by the RO itself.  Additionally, because the 
medical evidence is not clearly responsive to the Board's 
prior requests, the Board finds that additional medical 
evidence must be obtained by the RO.

Accordingly, this matter is REMANDED for the following 
action:

1.	The RO should request a VA medical 
opinion in compliance with the Board's 
October 1998 remand order, paragraph 
2, specifically clarifying the 
relationship between the veteran's 
psychological symptoms and his 
service-connected kidney disability.  
The medical opinion should be more 
definitive than the April 2001 opinion 
of record and it should specifically 
address the medical opinions supplied 
by the veteran in support of his 
claim.

2.	The RO should re-evaluate the service-
connected kidney disorder with 
"psychological factors affecting 
physical condition."  Based upon 
medical opinions as to the current 
diagnostic classification of 
"psychological factors affecting 
physical condition," the RO should 
determine whether a change is 
warranted in the evaluation of the 
service-connected kidney disorder, 
specifically stating whether a change 
in rating is required to (a) remove 
the rating of psychological factors, 
(b) continue rating psychological 
factors as part of the kidney 
disorder, or (c) rate psychological 
factors separate and apart from the 
kidney disorder.

3.	As requested in the Board's October 
1998 remand, the RO is again requested 
to advise the veteran of the current 
schedular criteria for rating mental 
disorders.

4.	Following the RO's determination of 
rating the veteran's "psychological 
factors affecting physical condition" 
separate and apart from his kidney 
disorder, the RO should address the 
issues of entitlement to service 
connection for a psychiatric disorder 
and entitlement to a total rating 
based on individual unemployability as 
they are inextricably intertwined with 
the problematic rating of the 
veteran's kidney disease that must 
first be addressed.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the veteran and his representative should be furnished a 
supplemental statement of the case, and afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to cure a procedural defect and 
obtain additional development; the Board does not intimate 
any opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The veteran is free to submit any 
additional evidence and/or argument he desires to have 
considered in connection with his current appeal.  No action 
is required of the veteran until he is notified.





	                  
_________________________________________________
	Richard B. Frank
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



